Per curiam.
Kendrick was ordered extradited to Florida on a governor’s warrant. Appellant filed a petition for a writ of habeas corpus complaining that her arrest was not made pursuant to a valid warrant; that extradition proceedings had not been commenced within thirty days of her arrest; that a waiver of extradition signed by her was null and void; and that she had committed no felony so as to make her a fugitive from justice. Her petition was denied.
In reviewing the record on appeal we find evidence that: (a) The extradition documents on their face are in order; (b) Appellant was charged with a crime in the demanding state; (c) Appellant is the person named in the request for extradition; (d) Appellant is a fugitive from justice in the demanding state.
The requirements for extradition set forth in Michigan v. Doran, - U. S. - (99 SC 530, 58 LE2d 521) (1978), having been met, we affirm the order of extradition.

Judgment affirmed.


All the Justices concur.